The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-13 are pending in the Claim Set filed 1/31/2020.
Applicant’s election with traverse of Group IV in the reply filed on 10-13/2020 is acknowledged. Applicants elected species 1 in the reply filed on 10-13/2020 is acknowledged. Applicants state that claims 12 and 13 read on the elected species.
The traversal is on the ground(s) that Applicant believes that examination of Groups I-III can be carried out without significant burden on the Examiner.
This is not found persuasive because search burden includes searching multiple databases for foreign references and literature searches comprising searching Patent and Non-patent Literature, which would further comprise the examination of the Independent Claim Sets for clarity, enablement and double patenting issues. Furthermore, the species are distinct because of the widely differing chemical and physical properties of the individual compounds constituting each species. It is the position of the examiner that a serious search burden does, in fact, exist. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-26-2015.
Herein, claims 8 and 17-23 are for prosecution.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/31/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is unclear.
Claim 12 recites (in part): R is a carbohydrate moiety bound via one of its carbon atoms to the binding oxygen, and/or a physiologically, acceptable salt thereof, or an ester thereof 
According to claim 12 ‘an ester thereof’ is claimed. There is, however, no indication or information given, which hydroxy-group is esterified and what kind of acid is used to form the ester. Therefore, the structures of the compounds of claim 8 are unclear, as instantly claimed. 
Further, claim 12 recites: where the compound may be present in open chain form and/or in the form of a ‘lactone’. There is, however, no indication or information given, at which position the lactone in formula I of claim 12 is located in the carbohydrate moiety chemical structure. Therefore, the structures of the compounds of claim 8 are unclear, as instantly claimed.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Claim 13 is rejected as depending from a rejected claim.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites ‘may’ (i.e., may be present in open chain form and/or in the form of a lactone, or a physiologically acceptable salt, and/or an ester thereof) which is indefinite as the metes and bounds of claim 12 are unclear. The permissive term ‘may’ is used to express possibility or probability and is not definite. In fact, the recited elements are not required at all because they only have a possibility of limiting the claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Claim 13 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida et al (Structure Elucidation of Glycosidic Antibiotics Glykenins, The Journal of Antibiotics, Vol. 44, No. 5, 1991, p.541, cited in IDS filed 1/31/2020) [Nishida].
Regarding claims 12 and 13,
Nishida teaches glycosidic antibiotics glykenins (GK), which exhibit inhibitory activity against Gram-positive bacteria See entire document).
Particularly, Nishida teaches glycosidic antibiotic glykenin IVA (GK-IVA) (2a), where R1 = R2 = H (C26 long-chain fatty acid) and R3 = C(O)CH3 (trisaccharide: Xyl1-Xyl2-Glu). See Fig. 1: GK-IVA (2a) (structure shown below):


    PNG
    media_image1.png
    187
    524
    media_image1.png
    Greyscale

                                   Fig. 1
where m = 4, n = 3, o = 0 or 1 and p = 3 to 17, with the proviso that the sum of m + n + o + p = 26 (i.e., not less than 14), and R is a trisaccharide: Xyl1-Xyl2-Glu, (carbohydrate) moiety bound via one of its carbon atoms to the binding oxygen, where the compound is present in open chain form and/or in the form of a lactone (Chemical Structure of GK-IVA as shown above in Fig. 1, p.541; See entire document).
Nishida differs from the claims in that the document does not teach that the moiety R (i.e., trisaccharide) carries at least one hydroxyl group esterified with an acid with 3 or more carbon atoms.
3 (trisaccharide: Xyl1-Xyl2-Glu) carries at least one hydroxyl group esterified with an acid with two carbon atoms (e.g., acetyl group = C(O)CH3)), which differs from an R having a hydroxyl group esterified with an acid with 3 carbon atoms, for instance, C(O)CH2CH3 (propionates, as listed in instant claim 23) by one methylene group (CH2).
A prima facie case of obviousness can be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (homologs are prima facie obvious). Further, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, to those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing 
Accordingly, it would have been obvious to one skilled in the art at the time of the invention to provide homologs of the glycosidic antibiotics glykenins as taught by Nishida. The necessary motivation to make the claimed compounds, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979). Moreover, Nishida teaches that glycosidic antibiotics glykenins provide inhibitory activity against Gram positive bacteria (P.541, bottom of left column and top of right column). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least provide glycosidic antibiotics glykenins taught by Nishida comprising such as or within a coating and/or as admixture, an additive in the form of one or more compounds, which material is a cosmetic, pharmaceutical and/or a medical device having a reasonable expectation of success. Moreover, a recitation of the intended use, i.e., elected species, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Nishida.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10638757 (herein ‘757). 
Although the claims at issue are not identical, Instant Claims and ‘757 claims are not patentably distinct from each other because they are directed to common subject matter such as food, flavored water and/or juice, which would encompass orally consumable water based products as claimed in ‘757 claims.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the ‘757 claims.



No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626